Judgment in this cause was rendered and entered on December 19, 1913. Motion for new trial was filed and overruled on December 20, 1913. Petition in error and case-made was filed in this court May 28, 1914. The case-made bears no indorsement purporting to show that it was filed in the office of the clerk of the trial court, and for that reason this case falls within the rule stated in Banks et al. v. Watson et al., 40 Okla. 450,139 P. 306, and the case-made is a nullity.
The motion to dismiss is sustained.